Citation Nr: 0911756	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  93-19 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a chronic cervical spine/neck disorder, and, 
if so, whether service connection is warranted.

2. Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for chronic back injury residuals, and, if so, 
whether service connection is warranted.

3. Entitlement to service connection for a chronic headache 
disorder.

4. Entitlement to service connection for chronic left elbow 
nerve entrapment.

5. Entitlement to service connection for chronic rib 
resection residuals.

6. Entitlement to service connection for a chronic bilateral 
wrist disorder to include carpal tunnel syndrome and nerve 
entrapment.

7. Entitlement to service connection for a chronic acquired 
psychiatric disorder to include dysthymia, a somatoform 
disorder, and a bipolar disorder.

8. Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's left supraclavicular 
lymphadenopathy.

9.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to August 
1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from several rating decisions from 
several Department of Veterans Affairs (VA) Regional Offices 
(RO).  At this time, the Veteran resides in California, and 
the Los Angeles RO is handling his claims.  The particulars 
of the Veteran's appeals through May 2005 were discussed in 
the Board's remand of that date.  Further procedural 
developments are discussed, below.

In November 2005, the Veteran submitted a statement 
indicating his wish to withdraw the issues of entitlement to 
an increased rating for genital herpes simplex, and for uvula 
squamous pila excision residuals.  These issues are, 
therefore, withdrawn and will not be further discussed by the 
Board.

In accordance with the Board's remand, the RO issued a 
Statement of the Case (SOC) in December 2006 with regard to 
the issues of whether there was new and material evidence 
submitted to reopen the claims for service connection for a 
cervical spine disability and a heart disorder, as well as 
the claims for service connection for service connection for 
a pulmonary disorder and for a bilateral wrist disability.  
The Veteran discussed several issues in a February 2007 
written statement, including the cervical spine and wrist 
disabilities.  The RO justifiably accepted the February 2007 
statement as a substantive appeal.  The Veteran, however, did 
not discuss the issues involving a heart disorder or a 
pulmonary disorder.  There is no evidence that he attempted 
to submit a substantive appeal to perfect these issues.  As 
such, they are not within the Board's jurisdiction and will 
not be further discussed.  Any additional statement regarding 
these issues will be deemed an attempt to reopen the claims.

In December 2006, the RO issued a rating decision granting 
service connection for thoracic outlet syndrome.  The 
Veteran's February 2007 statement was accepted as a Notice of 
Disagreement (NOD) with the rating percentage issued.  The RO 
then issued an SOC in November 2007; however, the Veteran has 
not submitted a substantive appeal to perfect the appeal.  
That issue is, therefore, not within the Board's jurisdiction 
and will not be further discussed.

The Veteran submitted a statement in February 2007, which was 
accepted by the RO as a claim for an increased rating for the 
service-connected thoracic spine disability.  In a May 2007 
letter to the Veteran, the RO indicated that this issue would 
be considered along with the issue of entitlement to TDIU.  
The RO, however, issued a November 2007 rating decision with 
regard to TDIU, without adjudicating the increased rating 
claim.  Thus, the issue of entitlement to an increased rating 
for the thoracic spine disability is REFERRED for appropriate 
action.  In this same statement, the Veteran states that 
service connection was awarded for "left median nerve [sic-
it appears he meant ulnar nerve] only, due to brachial plexus 
disability.  Service connection for left arm radicular nerve 
group or additional awards for radial musculocutaneous, 
radial, circumflex, and long thoracic nerve is appropriate."  
The issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for chronic left brachial plexitis, and, 
if so, whether service connection is warranted was the 
subject of a prior Board remand.  In a rating decision of 
December 2006, the RO granted service connection for thoracic 
outlet syndrome, with left brachial plexus palsy and left 
ulnar nerve palsy with left hand muscle wasting-thenar, 
hypothenar, and interosseous, fullness left supreclavicular 
area was granted, and a 40 percent rating was established 
under diagnostic code 8515.  It appears that the Veteran's 
statement is essentially a disagreement with the rating 
assigned, and an argument that separate rating should be 
considered.  The Veteran should be asked to clarify his 
intent in this regard, and this matter is referred the RO for 
this purpose. 

The issues of entitlement to service connection for a chronic 
headache disorder; entitlement to service connection for 
chronic left elbow nerve entrapment; entitlement to service 
connection for chronic rib resection residuals; entitlement 
to service connection for a chronic bilateral wrist disorder, 
to include carpal tunnel syndrome and nerve entrapment; 
entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's left supraclavicular 
lymphadenopathy; and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The Veteran's claims for service connection for a neck 
disability and back disability were denied in a September 
1989 Board decision, which was not appealed.

2. The basis for the September 1989 Board decision was that 
there was no evidence of current neck or back disabilities 
that were incurred in service.

3. Since September 1989, competent medical evidence has been 
added to the record showing current diagnoses relating to the 
neck and back, as well as suggesting that these disabilities 
are related to the Veteran's active service.  

4.  Competent medical evidence shows that it is at least as 
likely as not that the Veteran's current chronic cervical 
spine/neck disorder initially manifested in service.

5.  Competent medical evidence shows that it is at least as 
likely as not that the Veteran's current chronic back injury 
residuals initially manifested in service.

6.  .  Competent medical evidence shows that the Veteran's 
current major depressive disorder was caused by the pain 
related to his many service-connected disabilities.  


CONCLUSIONS OF LAW

1.  New and material evidence was submitted to reopen the 
Veteran's claim of entitlement to service connection for a 
chronic cervical spine/neck disorder.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 19.104 (1989).

2.  A chronic cervical spine/neck disorder was as likely as 
not incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2008).

3.  New and material evidence was submitted to reopen the 
Veteran's claim of entitlement to service connection for 
chronic back injury residuals.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 19.104 (1989).



4.  Chronic back injury residuals were as likely as not 
incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a) (2008).

5. The Veteran's major depressive disorder is proximately due 
to his service-connected disabilities.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
The Veteran is seeking to reopen his claims for entitlement 
to service connection for neck and back disabilities, and a 
chronic acquired psychiatric disorder. 

In September 1989, the Board of Veterans' Appeals (Board) 
denied service connection for neck arthritis. The Veteran and 
his accredited representative were provided with copies of 
the Board's decision, and did not appeal.  That decision is 
final.  38 C.F.R. § 19.104 (1989).  This attempt to reopen 
service connection for a cervical spine disability stems from 
a December 1992 claim by the Veteran, which was denied in the 
July 1993 rating decision.

In September 1989, the Board of Veterans' Appeals (Board) 
also denied service connection for chronic back injury 
residuals including scoliosis.  The Veteran and his 
accredited representative were provided with copies of the 
Board's decision, and did not appeal.  That decision is 
final.  38 C.F.R. § 19.104 (1989).  This attempt to reopen 
service connection for chronic back injury residuals 
including scoliosis stems from a December 1992 claim by the 
Veteran, which was denied in the July 1993 rating decision.

Generally, a claim that has been denied in an unappealed 
rating decision may not later be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim.

The regulation regarding new and material evidence was 
amended during the course of this appeal. The amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001, the effective date of 
the amendment. 
38 C.F.R. § 3.156(a). The Veteran's requests to reopen his 
claims for neck and back disabilities were filed prior to the 
effective date of the amended regulation, which, therefore, 
does not apply.

New and material evidence, in this case, means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in consideration with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2001).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, it is the specified basis 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative. Id. Such evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim. Id.

In this case, the Veteran's claims were denied by the Board 
in September 1989 because there were no current disabilities 
to support service connection.  Thus, in order for the 
evidence received since September 1989 to be new and 
material, it must at least show that the Veteran has current 
cervical spine and lumbar spine.  

A review of the voluminous medical evidence in this case 
reveals that the Veteran has been treated in both the VA 
system and privately with regard to his back and neck.  
Summarizing the full body of evidence with regard to the 
Veteran's claimed disabilities is unnecessary in order to 
decide whether new and material evidence was received.  The 
Board shall point to a highly relevant VA examination report.

In February 2003, the Veteran was afforded a VA examination 
of the spine.  After a physical examination and x-ray, the 
examiner diagnosed degenerative disc disease of the cervical 
spine at C4-5, 5-6, 6-7; degenerative arthritis of the 
cervical spine at C4 through C7; spondylolysis of the lumbar 
spine at L5; degenerative disc disease of the lumbar spine at 
L5-S1; and scoliosis of the lumbar spine.  The examiner went 
on to say that it is at least as likely as not that the 
lumbar and cervical spine disabilities "are caused by 
injuries occurring in military service.  This examination 
report alone provides competent medical evidence that is both 
new and material to the Veteran's back and neck claims, in 
that it shows current disabilities that are deemed related to 
active service.  Thus, the issues of entitlement to service 
connection for a cervical spine/neck disorder, and for a back 
disability, are reopened.

Because there is evidence in the claims folder since the 
September 1989 Board decision denying neck and back 
disabilities that shows the existence of current 
disabilities, along with suggestions that these disabilities 
are related to the Veteran's active service, these claims are 
reopened.

Service Connection
The Veteran is seeking to establish service connection for 
cervical spine and lumbar spine disabilities, and for a 
psychiatric disorder.  For service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 12 Vet. App. 341, 346 
(1999).  Under 38 C.F.R. § 3.310(a), service connection may 
also be granted on a secondary basis for a disability that is 
proximately due to a service-connected disability.

The most recent VA examination reports confirm that the 
Veteran meets the first element for service connection for 
each of his claimed disabilities.  In June 2007 he was 
diagnosed with major depressive disorder and, via x-ray, 
lumbar spine anterolisthesis with spondylolysis and cervical 
spine degenerative disc disease.  There is no question that 
the Veteran has diagnoses related to these claimed 
disabilities.  The question is whether these disabilities can 
be causally connected to his active service.  The service 
treatment records do not raise the issue of whether any of 
the claimed disabilities preexisted service.

Cervical and Lumbar Spine
A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran was given a neurosurgery 
consultation in service and the report notes that he had 
problems with cervical pain following a December 1984 upper 
respiratory infection.  A July 1985 handwritten note shows 
C6-7 nerve impingement syndrome.  And, in August 1985, while 
being treated for brachial plexitis, it was noted that the 
Veteran had pain in his left neck area.  Neck pain was again 
noted in an October 1986 note, but the pain was noted "to be 
w/o obvious cause."  He was also reported as having 
tenderness around his neck in the report from a Medical 
Evaluation Board in service.

Issues with the Veteran's lumbar spine are also noted 
throughout the STR's.  He had a medical profile in January 
1980, limiting his lifting and carrying, due to muscle spasms 
in this low back.  February 1980 x-rays showed spondylolysis 
at L5.  He was treated again for upper back pain at L5-S1 in 
June 1980.  January 1983 and May 1984 handwritten treatment 
notes also show muscle spasms in the back, and in August 1984 
he was diagnosed with lumbar spine syndrome with myospasm.  A 
May 1985 treatment note suggests that the Veteran had injured 
his back while lifting approximately five years prior.

The question is whether the Veteran's current diagnoses 
related to the cervical and lumbar spine are related to this 
in-service incidents of treatment.  Post-service treatment 
records show periodic treatment related to the spine with 
both VA and non-VA treatment providers.  There is, however, 
minimal discussion of the etiology of the disabilities.  A 
January 1994 VA examination report discusses diagnosis but 
makes no finding as to nexus.  Since a current diagnosis is 
established in recent VA examination reports, the Board does 
not find it necessary to address each time of treatment 
individually, but simply to recognize that the Veteran has 
had treatment for his neck and back throughout the course of 
this appeal. 

In February 2003, VA afforded the Veteran a spine 
examination.  The examiner noted the Veteran's claim of being 
knocked off of an airplane gas tank and falling to the ground 
in service.  This event is not apparent in the STR's, but a 
January 1980 x-ray showing spondylolisthesis was noted.  The 
examiner summarized the various x-rays and diagnoses related 
to the spine in service.  Following physical examination and 
current x-rays, the examiner diagnosed degenerative disc 
disease of the cervical spine at C4-5, 5-6, 6-7; degenerative 
arthritis of the cervical spine at C4 through C7; 
spondylolysis of the lumbar spine at L5; degenerative disc 
disease of the lumbar spine at L5-S1; and scoliosis of the 
lumbar spine.  The examiner went on to opine that it is at 
least as likely as not that these disabilities were caused by 
the events of service that culminated in the in-service 
diagnoses listed, above.

The Veteran was not examined again until June 2007.  At that 
time, the claims folder was again reviewed and the Veteran's 
history summarized.  The examiner provided diagnoses based 
upon March 2007 x-rays, which included L5-S1 grade 1 
anterolisthesis with spondylolysis at L5, along with cervical 
spine flattening and loss of lordosis with multilevel 
degenerative disc disease most severe at C5-6 with loss of 
disc height and osteophyte formation.  The examiner went on 
to render a somewhat vague, but supportive opinion by stating 
that "it is at least as likely as not that the cervical and 
lumbar spines are in some way service related due to the 
patient's injuries as mentioned that occurred in service."  
The examiner went on to state that "the significance of 
these injuries leading to his current spondylosis verse age-
related degenerative changes is unable to be determined."  

There is no additional evidence discussing the etiology of 
the Veteran's spine disabilities.  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

While the etiological evidence in this case is minimal, the 
two VA examiners seem to affirmatively suggest that the 
Veteran's current cervical and lumbar spine disabilities are 
related to the variety of times he was treated for the neck 
and back in service.  It is simply the events in service that 
caused the treatment that is questionable.  There is no 
question, however, that the Veteran was treated for the neck 
and back in service and that two VA examiners have stated 
that it is at least as likely as not that the current 
disabilities are causally connected to those noted in 
service.  There is no evidence contrary to these opinions.  
As such, the preponderance of the evidence shows that the 
Veteran's cervical and lumbar spine disabilities were at 
least as likely as not incurred during active service.  
Service connection is therefore warranted.

Psychiatric Disorder
With regard to treatment for a mental disorder in service, 
there is limited evidence of such.  It is of record that the 
Veteran had a substance abuse problem during his active 
service, which is noted in May 1987, with a notation to rule 
out a mixed personality disorder.  This was one month 
following an April 1987 suicide attempt via drug overdose.  
In August of that year, a mental examination was conducted 
and the examiner diagnosed adjustment disorder with 
disturbance of emotions and conduct, along with a personality 
disorder, mixed type with antisocial, passive-aggressive and 
narcissistic features.  There is no suggestion that the 
Veteran was treated for or diagnosed with depression or 
bipolar disorder or anything of the like during service.

A review of the post-service treatment records shows that the 
Veteran has received many years of mental disorder treatment 
for varying diagnoses unrelated to his current diagnosis of 
major depressive disorder.  A discussion of the years of 
varying diagnoses is not necessary, considering the findings 
in the most recent VA examination.  

The June 2007 VA mental disorders examination describes the 
Veteran as having an anxious and depressed mood, but with 
normal speech and mannerisms, appropriate thought and no 
evidence of pathological features or overt psychotic 
manifestations.  The examiner noted that the Veteran became 
"extremely anxious when discussing his back surgeries and 
disabilities."  The Veteran reported that in the past year 
his condition worsened and that he has a tendency to isolate, 
is always tired, has sleeping problems, and difficulty in 
relationships with others.  The Board notes that at the time 
of the December 2004 Board hearing, the Veteran reported that 
his diagnosis related to his Social Security Disability claim 
is depression due to pain.  See hearing transcript at page 
17.  The June 2007 VA examiner diagnosed major depressive 
disorder.

While this currently diagnosed disorder is not likened to the 
Veteran's in-service substance abuse or personality disorder 
issues, the examiner opined that the Veteran's major 
depressive disorder is his primary mental disorder and that 
"it is at least as likely as not" it is related to service 
by way of being a secondary condition to his service-
connected disabilities.  In other words, the VA examiner 
opined that the Veteran's current mental disorder is actually 
related to his multitude of current service-connected 
physical disabilities, rather than being directly related to 
an in-service incident.  As stated above, under 38 C.F.R. § 
3.310(a), service connection may also be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.  The evidence in this case 
shows that the Veteran's current major depressive disorder 
was caused by his many service-connected disabilities.  As 
such, service connection is warranted under 38 C.F.R. § 
3.310(a).

The Board is granting in full the benefit sought on appeal 
with regard to the four issues discussed above.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
chronic cervical spine/neck disorder, and service connection 
is granted.

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
chronic back injury residuals, and service connection is 
granted.

Entitlement to service connection for a chronic acquired 
psychiatric disorder, identified as major depressive 
disorder, is granted.


REMAND

Headaches
The Veteran is seeking to establish service connection for a 
headache disorder.  Throughout the course of this appeal, he 
has claimed that his headaches are caused by his service-
connected spine disability.  Under 38 C.F.R. § 3.310(a), 
service connection may be granted on a secondary basis for a 
disability that is proximately due to a service-connected 
disability.  A thorough review of the Veteran's claims folder 
reveals that he has, at no time, been afforded the benefit of 
a VA examination to determine whether he has a headache 
disability that is causally connected to any of his already 
service-connected disabilities, or, in the alternative, 
directly connected to service.  A remand is required in order 
to afford the Veteran a VA examination with regard to this 
claim.

Social Security Records
In May 2005, the Board remanded the Veteran's claim in order 
to obtain the medical records associated with the Veteran's 
Social Security Disability compensation.  Following the 
remand, the RO made a multitude of requests to the "SSA ODO 
Disclosure Workgroup" in Baltimore, Maryland.  See July 
2005, September 2005, December 2005, March 2006, August 2006, 
September 2006, and October 2006 inquiries.  The Social 
Security Administration (SSA) finally responded with a letter 
in December 2006 indicating that they conducted a "thorough 
search" of the records and have only found a "secondary 
folder," which does not contain medical information.  The 
Board finds that this is an acceptable and thorough search 
for information from the central SSA and that further 
attempts to obtain information from that agency would be 
futile.  However, the RO never contacted the "Pennsylvania 
Bureau of Disability Determination," which is the source of 
the partial SSA records submitted by the Veteran several 
times throughout the course of these appeals.  See the most 
recent submission by the Veteran at Exhibit 7b attached to 
his February 2007 statement.

If any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken. In this case, action was taken, but it 
was taken in an insufficient manner since a very obvious 
source of records from the SSA was not investigated by the 
RO.  While the Board regrets the delay, another remand is 
required. See Stegall v. West, 11 Vet. App. 268 (1998).

TDIU
The Veteran is claiming that he is entitled to a total 
disability rating based upon individual unemployability 
(TDIU). This claim was denied by the RO in a November 2007 
rating decision.  The Veteran submitted a statement, received 
by the Board in November 2008, suggesting his disagreement 
with the denial of TDIU.  See "Exhibit 1" attached to 
November 2008 VA Form 21-4138.  This statement is liberally 
construed by the Board in a light most favorable to the 
Veteran and is, therefore, deemed to be his timely notice of 
disagreement (NOD) with regard to the November 2007 denial of 
TDIU. The Veteran has not, however, been afforded a Statement 
of the Case (SOC) with regard to the TDIU claim.  When an NOD 
is timely filed, the RO must reexamine the claim and 
determine if additional review or development is warranted. 
If no preliminary action is required, or when it is 
completed, the RO must prepare an SOC pursuant to 38 C.F.R. § 
19.29, unless the matter is resolved by granting the benefits 
sought on appeal or the NOD is withdrawn by the Veteran or 
his representative. 38 C.F.R. § 19.26 (2008).  Because the RO 
has not granted TDIU and the Veteran has not withdrawn that 
appeal, an SOC must be issued. See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
assess the current nature and etiology of 
his claimed headache disorder. The 
examiner should, after thorough physical 
examination and any appropriate diagnostic 
testing, provide a current diagnosis and 
then, based upon all evidence of record, 
provide an opinion regarding the etiology 
of the Veteran's diagnosed disability by 
addressing the following questions: (1) 
Was the headache disorder caused by any or 
all of the Veteran's service-connected 
disabilities?  And, if not, (2) Is it more 
likely than not (i.e., probability greater 
than 50 percent)), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
headache disorder was caused by disease or 
injury during service? A complete 
rationale should be provided for any 
opinion expressed and the discussion must 
include comment on the Veteran's in-
service complaints and any current 
diagnosis or an explanation as to why 
there is no current diagnosis if that is 
the ultimate finding.

2.  Obtain all relevant, non-duplicative 
Social Security Administration records 
from any appropriate source, including the 
Pennsylvania Bureau of Disability 
Determination, P.O. Box "R," Wilkes-
Barre, Pennsylvania 18703.

3.  Issue a Statement of the Case on the 
issue of TDIU. Advise the Veteran of the 
need to timely file a substantive appeal 
to perfect the appeal.  Address the 
Veteran's request for a hearing in this 
matter.  The appropriate time to respond 
must be afforded. If in order, the matter 
should then be returned to the Board for 
appellate review.

4.  Readjudicate the Veteran's remaining 
claims. If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


